Title: From Thomas Jefferson to George Rogers Clark, 13 February 1781
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
In Council Feb. 13. 1781.

Still having at heart the success of the expedition at the head of which you are placed, we have obtained leave from Baron Steuben  for Colo. J. Gibson to attend you as next in command, and of course to succeed to your offices in the events of your death or captivity which however disagreeable in contemplation yet as being possible it is our duty to provide against. I have further added my most pressing request to Colo. Broadhead that he permit Colo. Gibson’s regiment to be added to your force for the expedition, a request which I hope will be succesful as coinciding with the spirit of Genl. Washington’s recommendations. Colo. Gibson is to go by Baltimore to see the powder conveyed to Fort Pitt. The articles which were to be sent from this place to Frederic county were duly forwarded a few days after you left us. I wish you laurels and health and am with esteem & respect Sir Your mo. ob. hble. servt.
